Exhibit 99.1 Internap Reports Third Quarter 2010 Financial Results ● Revenue of $60.3 million compared with $64.4 million in the third quarter of 2009; ● Segment profit1 of $28.7 million; segment margin1 of 47.7 percent, up 440 basis points year-over-year; ● Adjusted EBITDA2 of $9.1 million, up 19.7 percent year-over-year; adjusted EBITDA margin2 of 15.2 percent; ● Announces 7,000 net sellable square foot expansion of company-controlled data center in Boston; ● Announces new $80 million credit facility, extending borrowing capacity by $45 million over previous facility. ATLANTA, GA – (November 4, 2010) Internap Network Services Corporation (NASDAQ: INAP), a leading provider of worldwide IT infrastructure services, today announced financial results for the third quarter of 2010. “We are very pleased with the return to top-line growth in our Data center services segment.During the quarter, we sold through a proactive decrease in low-margin partner data center revenue and expanded our company-controlled footprint by 26,500 net sellable square feet,” said Eric Cooney, President and Chief Executive Officer of Internap.“Buoyed by the Data center services revenue growth and the sales momentum for our premier data center facilities, we have the assurance to continue our strategy with a 7,000 square foot expansion of our Boston facility.With total bookings growth of over 40 percent year-over-year and another quarter of solid adjusted EBITDA profitability, we are confidently executing the long-term profitable growth strategy.” Third Quarter 2010 Financial Summary 3Q 2010 3Q 2009 2Q 2010 YoY Growth QoQ Growth Revenues: Data center services $ $ $ -6 % 1 % IP services -7 % -2 % Total Revenues $ $ $ -6 % 0 % Operating Expenses $ $ $ -8 % -1 % GAAP Net Loss $ ) $ ) $ ) n/m n/m Normalized Net Income (Loss)2 $ ) $ ) $ n/m n/m Adjusted EBITDA $ $ $ 20
